Citation Nr: 1101004	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the Veteran's 
service connected depressive disorder, currently evaluated as 70 
percent disabling.

2.  Entitlement to an increased evaluation for the Veteran's 
service connected epicondylitis of the left arm, currently 
evaluated as 0 percent disabling.

3.  Entitlement to service connection for the residuals of heat 
exposure.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to permanency regarding the granting of 
entitlement to a total evaluation based on unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 
1979, from May 1979 to May 1983, and from June 1986 to November 
1999.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of entitlement to an increased evaluation for the 
Veteran's service connected depressive disorder, epicondylitis of 
the left arm, and entitlement to permanency regarding the 
granting of entitlement to a total evaluation based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has, at 
any time before, during, or after service, been diagnosed with 
any disability related to heat exposure.

2.  The preponderance of the evidence of record indicates that 
the Veteran's erectile dysfunction is not related to service, nor 
is it secondary to any service connected disability.




CONCLUSIONS OF LAW

1.  A disability related to heat exposure was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Erectile dysfunction was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred, nor is 
it secondary to any service connected disability.  38 U.S.C.A. §§ 
1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Board notes that the duty to notify was satisfied by way of 
letters sent to the Veteran in April 2008.  This letter informed 
the Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  The Veteran 
was also specifically informed of the law as it pertains to 
disability evaluations and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of this latter notice, and none is apparent 
from the record; and the claims have been readjudicated during 
the course of this appeal.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be cured by 
the issuance of fully compliant notification followed by a re-
adjudication of the claim).

VA has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits on appeal, such 
as obtaining VA medical records, and providing the Veteran with 
VA examinations.  Thus the Board finds the duty to assist has 
been satisfied as to those issues being finally decided on 
appeal.


Service Connection claims

The Veteran contends that service connection is warranted for the 
residuals of heat exposure, and erectile dysfunction.  
Specifically, the Veteran contends that, since serving in a hot 
area in service, he has had trouble being outside in the heat for 
any length of time.  Secondly, the Veteran feels he currently has 
erectile dysfunction either related to his service connected 
depressive disorder, or the medication he takes for that 
disorder.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for the residuals of heat 
exposure.  In this regard, the Board points out that there is no 
evidence of record showing that the Veteran has, at any time, 
been diagnosed with heat exposure, or the residuals thereof, or 
any disability related to heat exposure.  While the Veteran 
reported problems with heat exposure in service, his service 
medical records show no treatment for any disability related to 
heat exposure.  And while the Veteran now reports that he gets 
sick when he stays in the sun for a long period of time, his post 
service medical treatment records do not show any treatment for 
heat exposure, heat exhaustion, or any disability related to heat 
exposure.  Incumbent on a grant of service connection is a 
finding that the Veteran has the disability for which service 
connection is claimed.  With no finding of any treatment for, or 
diagnosis of, any heat exposure related disability in the 
Veteran's medical records, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for the residuals of heat exposure.

Further, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for erectile 
dysfunction.  In this regard, The Board finds that the 
preponderance of the medical evidence of record indicates that, 
while the Veteran has a current diagnosis of erectile 
dysfunction, that diagnosis is not related to service or a 
service connected disability.  Initially, the Board points out 
that the Veteran's service medical records show no complaints of, 
or treatment for, erectile dysfunction.  The only record 
pertaining to treatment in that area is a January 1998 report of 
civilian referral care, which indicates that the Veteran was seen 
with left testicular pain, and a possible left scrotal mass.  At 
that time, it was noted that the Veteran reported undergoing a 
vasectomy in August 1997.  He was diagnosed with resolving 
epididymitis.  The Veteran's subsequent service records, 
including a January 1998 periodic examination, and a September 
1999 report of medical examination, show no complaints of, or 
treatment for, erectile dysfunction.  Likewise, a December 1999 
report of initial medical outpatient review, shortly after the 
Veteran's separation from service, also did not note any findings 
of or complaints related to erectile dysfunction.

A July 2008 report of VA examination indicated that the Veteran 
reported having problems with erectile dysfunction for 
approximately the past two years. It was noted that on testing in 
July 2008, his testosterone level was below normal.  Examination 
showed no abnormalities, and no finding of any kidney issues.  
The Veteran was diagnosed with erectile dysfunction, secondary to 
a low testosterone level.  The Board points out also that this 
places the Veteran's finding of erectile dysfunction first 
occurring in 2006, 7 years after the Veteran's separation from 
service.
While the Veteran has reported his belief that his erectile 
dysfunction is related to his service connected depression or the 
medication he takes for that disability, as a layperson he is not 
competent to determine medical etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  There is simply no medical evidence 
of record indicating that this disability is related to service 
in any way, and the medical evidence of record indicates that it 
is due to low testosterone count.  

Further, the Board notes a February 2010 report of VA outpatient 
treatment, in which the Veteran indicates he has met someone, and 
wants to make sure his prior vasectomy "worked"; at that time, 
he specifically indicated that he was capable of an erection and 
could ejaculate, which seems to indicate that he may no longer 
even have erectile dysfunction.  As such, the Board finds that 
the preponderance of the evidence of the record is against a 
grant of service connection for erectile dysfunction.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of heat 
exposure is denied.

Entitlement to service connection for erectile dysfunction is 
denied.


REMAND

As to the Veteran's claim of entitlement to an increased 
evaluation for his service connected epicondylitis of the left 
arm, the Veteran received a VA examination for this disability 
most recently in July 2008.  At that time however, while the 
examiner noted a range of motion on the left of 0 to 140 degrees, 
he did not indicate whether that was a normal range of motion for 
the Veteran, and the Board notes that the rating code 
specifically indicates that 0-145 degrees is generally a normal 
range of motion.  Further, the Veteran received no X-rays at that 
time to determine whether he had any arthritis of the 
shoulder/arm.  Finally, subsequent to that examination, the 
Veteran underwent physical therapy for his left arm, in May 2009, 
which may indicate a worsening of his condition.  In light of 
this information, the Board is of the opinion that the Veteran 
should be provided with a VA examination to assess the current 
level of severity of his service connected epicondylitis of the 
left arm.

As to the Veteran's claim of entitlement to permanency regarding 
the granting of entitlement to a total evaluation based on 
unemployability, the Board notes that permanence is essentially a 
medical question, which requires competent medical evidence; 
neither the Board nor the RO may exercise its own independent 
medical judgment on such a question.  See Elcyzyn v. Brown, 7 
Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Reviewing the evidence of record, the Veteran's most 
recent VA examination from July 2008 noted a significant level of 
disability, and on that examination was based the initial grant 
of a total evaluation due to unemployability.  However, at that 
time, the Veteran also had a significant functional overlay of 
grief due to his wife's death; later VA treatment records appear 
to show a decrease in the Veteran's symptomatology.  However, as 
the issue of permanency is a medical question, the Board finds 
that an examination is required to ascertain the permanence of 
the Veteran's unemployability due to his service connected 
depression.   

Finally, as the examination for the question of permanency 
regarding the granting of entitlement to a total evaluation based 
on unemployability will contain information relevant to the 
Veteran's claim of entitlement to an increased rating for his 
service connected depression, the Board finds that this issue 
must therefore also be remanded, as it is inextricably 
intertwined with the question of permanency.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that he 
provide the names and addresses of any health 
care providers who have recently treated him 
for his service connected depression or left 
arm disability.  After obtaining any 
necessary releases, please obtain all 
identified records and associate them with 
the claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
please schedule the Veteran for an 
examination for his service connected 
epicondylitis of the left arm.  The claims 
folder and a copy of this Remand must be made 
available to the examiner for review before 
the examination.  Any testing deemed 
necessary should be performed, to 
specifically include range of motion testing 
and X-rays to identify any degenerative 
changes.  The examiner should specifically 
note whether the Veteran has a normal range 
of motion, or any loss of motion of his left 
arm, due to his service connected left arm 
disability.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the permanency of 
his service connected depression.  All 
indicated tests should be accomplished, and 
all clinical findings reported in detail. The 
claims file must be made available to and 
reviewed by the examiner.  After review of 
the claims file, and completion of a full 
physical examination, the VA must provide an 
opinion as to whether the Veteran's service-
connected depression is reasonably certain to 
continue throughout his lifetime with its 
current symptoms, and discuss whether the 
probability of permanent improvement under 
treatment is remote.  The examiner should set 
forth all examination findings, together with 
the complete rationale for all conclusions 
reached.  A complete rationale for all 
opinions expressed must be provided. If an 
opinion cannot be provided without resorting 
to speculation, the examiner must state why, 
and discuss what evidence would be required 
to provide a non-speculative opinion. 

4.  Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
increased ratings for his service-connected 
depression and left arm disability, and as 
well his claim of entitlement to permanency 
regarding the granting of entitlement to a 
total evaluation based on unemployability.  
If any benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


